Title: To George Washington from John Halsted, 29 May 1789
From: Halsted, John
To: Washington, George



New York May 29th 1789

The Memorial and Petition of John Halsted Humbly Shewith  
That your Petitioner a Native of New Jersey had resided Eleven years in Quebec previous to the late war with Great Brittan and at the Commencement of the war possessed a Considerable Property real & Personal there and was at that time engaged in the most profitable business in that Country.
That your petitioner then in Quebec feeling himself deeply interested in the cause of his Country & anxiously wishing to

give it every assistance in his power, was at first viewed with a very jealous eye & at length became very Obnoxious to the Officers of the Brittish Government. That as soon as it was known that a detachment from the American Army before Boston was on its march against Quebec, your Petitioner removed his Family into the Country (leaving the most of his property in Quebec) and privately withdrew himself to Point Levy where the Canadians well disposed to America kept a Guard for their own protection; their Canoes and other water craft having been just destroyed by the Brittish and they in Apprehension for the safety of their persons & houses. your petitioner remained five days under Canadian protection untill the Arrival of the American Troops when he joined them and gave every information and assistance in his power, the extent & importance of which he leaves to others to determine and declare. on the Arrival of General Montgomery before Quebec your Petitioner being well acquainted with the Country & personally known to very many of the Canadians was requested by the Genl to act as Commissary to the Army which Office he undertook in the beginning of December 1775 and was greatly exposed through the winter in purchasing Provisions for the troops—the difficulty was rendered the greater by the want of Specie & the unwillingness of the Canadians to take our paper Currency, which Oblig’d your petitioner after exhausting his small savings from Quebec, to purchase on his own Credit of the Canadians, for which some of them are still unpaid. The following declaration in his favor made by a General Officer vizt “That to his Credit and exertions it was Owing that the Army were not starved or Oblig’d to leave Canada, at a time when they had not publick Money or Credit sufficient to purchase supplies,” is, he conceives very clear evidence of the important light, in which his services were regarded.
That you[r] petitioner when the seige was raised in May 1776 with a Numerous Family followed the fortunes of the Army abandoning his property in Canada, and returned into New Jersey where with the Assistance of his Friends he has with difficulty supported his Family. Soon after the War was ended he went to Quebec to see after the property he had left there and learned to his utter grief and disappointment that as soon as it was known that he had joined the American Arms his House &

Store was broken open by public Authority and filled with the adherents to the army, great part of his property, in Merchandise & furniture plundered, & his real Estate taken possession of by the Officers of the British Government for publick use, which is still held by them, under the plea of want of Instructions.
That your petitioner since he left Canada hath been in no publick Employment, and by means of various delays hath received but a part, & that in small sums, of the Money he advanced for the American Army in Canada, owing to which, he hath not been able to enter into a business whereby he can give that decent support he had heretofore done to his Family. The inconveniences to which your petitioner has been subjected in consequence of his attachment to the cause of his Country his want of public Employment since, and of the money he expended for the publick service, may be better conceived by the feeling mind ⟨illegible⟩ expressed by your petitioner, but distressing as such a situation must be to any one, to your petitioner it was the more poignant on Account of his large Family; for whose support under the greatest disadvantages he has been obliged at an advanced season in life to have recourse to Agriculture, with which he is very imperfectly acquainted, from all which Considerations, your petitioner is constrained to Apply to You Sir, with whom the Constitution hath wisely vested the power, for some appointment under the Government, that may assist him in the support of his Family untill by obtaining his property in Canada he shall be otherwise enabled to provide for them.
Your petitioner considering the impost Bill now before the Congress of the United States, as a Measure which will soon be carried into effect, and that Perth Amboy where your petitioner resides from its being the best Seaport in the State of New Jersey, is the most eligible situation for the residence of Collector of Impost begs leave to solicit an Appointment to that Office, or to such other as to you in your wisdom and discretion shall seem meet. A recommendation from the Governor of the State & from other gentlemen who were with the Army in Canada accompanies this, And your petitioner begs leave to suggest that he conceives it will be fully in his power to produce if necessary, other ample Testimonials of his Character for Honesty Integrity

& ability, and to give adequate security in any case where the nature of the Office shall render it requisite. your petitioner relying on the Justice of the Rulers of the Continent as in duty bound shall ever pray &c.

John Halsted

